NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAIDY IVETH PENSAMIENTO-                        No.    19-72331
DUARTE; NEISY JASLEMAR
PENSAMIENTO-DUARTE,                             Agency Nos.       A208-902-918
                                                                  A208-902-917
                Petitioners,

 v.                                             MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted February 1, 2021**
                             San Francisco, California

Before: IKUTA and NGUYEN, Circuit Judges, and EATON,*** Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              Richard K. Eaton, Judge of the United States Court of International
Trade, sitting by designation.
      Saidy Iveth Pensamiento-Duarte,1 a native and citizen of Guatemala, applied

for asylum, withholding of removal, and protection under the Convention Against

Torture (CAT). After making an adverse credibility determination, the Immigration

Judge (IJ) denied all relief, and the Board of Immigration Appeals (BIA) dismissed

Pensamiento’s subsequent appeal. Pensamiento now petitions for review,

challenging the adverse credibility determination, and arguing that she experienced

“physical and mental abuse amounting to torture . . . [which establishes] both past

persecution and a well-founded fear of future persecution.” We have jurisdiction

under 8 U.S.C. § 1252(a), and we deny the petition.

      1. We review adverse credibility determinations under a substantial evidence

standard. See Jin v. Holder, 748 F.3d 959, 964 (9th Cir. 2014). We review both the

BIA’s decision and the IJ’s decision where, as here, the BIA adopts the IJ’s analysis

and adds its own reasoning. See, e.g., Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.

2000).

      Substantial evidence supports the agency’s finding. Pensamiento’s testimony

before the IJ was inconsistent with statements she made during her asylum interview

and in her declaration. When testifying about her escape attempts from her abusive

domestic partner, she stated that she tried to escape twice, even though, at her asylum



      1
           Pensamiento’s minor daughter is a derivative beneficiary of
Pensamiento’s asylum application.

                                          2
interview, she had claimed that she tried to escape five times. She was unable to

provide a consistent and plausible timeline as to her pregnancy and childbirth, her

state of consciousness, the alleged injuries she suffered, and her eventual escape.

She admitted that she exaggerated her account because she did not want to be

deported and said that she was willing to make false statements to prevent her

deportation.

      Based on these inconsistencies and admissions, the agency’s adverse

credibility determination was supported by substantial evidence. The inconsistencies

in Pensamiento’s testimony concerned the nature, extent, and cause of the

persecution that she claimed warranted relief. Considering the totality of the

circumstances, the BIA properly affirmed the adverse credibility determination. See

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010).

      2. Pensamiento thus could not establish, by credible testimony, the requisite

subjective, well-founded fear of future persecution—or a history of past

persecution—necessary for asylum and withholding of removal. See Kaiser v.

Ashcroft, 390 F.3d 653, 658 (9th Cir. 2004); see also Jiang v. Holder, 754 F.3d 733,

740 (9th Cir. 2014) (holding that the standard for withholding of removal is higher

than the standard for asylum, and thus if a petitioner’s asylum claim fails, her

withholding of removal claim will also fail). Accordingly, we deny her petition as

to these forms of relief.


                                         3
      3. Finally, the agency’s determination that Pensamiento is not entitled to

protection under CAT is supported by substantial evidence. To be entitled to CAT

protection, a petitioner bears the burden of showing that she is “more likely than

not” to be tortured, with acquiescence (including willful blindness) by government

officials, if returned to her home country. See Garcia v. Holder, 749 F.3d 785, 791

(9th Cir. 2014) (citing 8 C.F.R. § 1208.16(c)(3)). We review factual findings

underlying the denial of relief under CAT for substantial evidence. See Zheng v.

Ashcroft, 332 F.3d 1186, 1193 (9th Cir. 2003).

      Because her testimony was not credible, the only evidence Pensamiento has

to support her CAT claim is documentary evidence of country conditions in

Guatemala. The country conditions evidence here is too generalized to compel the

conclusion that Pensamiento herself likely will be tortured if deported to Guatemala.

See Almaghzar v. Gonzales, 457 F.3d 915, 923 (9th Cir. 2006) (“Although the

reports confirm that torture takes place in Yemen, they do not compel the conclusion

that [the noncitizen] would be tortured if returned.”). Therefore, substantial evidence

supports the agency’s denial of CAT protection.

      PETITION DENIED.




                                          4